FILED
                             NOT FOR PUBLICATION                            FEB 15 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANDY G. TRIMBLE, a.k.a. Randy                   No. 11-16391
Trimble,
                                                 D.C. No. 2:09-cv-02043-PGR
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

MICHAEL MONTIEL, erroneously
named as Mike Montiel; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       Arizona state prisoner Randy G. Trimble appeals pro se the district court’s

judgment in his 42 U.S.C. § 1983 action alleging constitutional violations. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A (a), Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and

summary judgment, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We

affirm.

      The district court properly dismissed Trimble’s access-to-courts claim

because Trimble failed to allege an actual injury. See Lewis v. Casey, 518 U.S.

343, 348-49 (1996) (access-to-courts claim requires actual prejudice to

contemplated or existing litigration).

          The district court properly granted summary judgment to defendant Ellis

because Trimble failed to raise a genuine dispute of material fact as to whether

Ellis knew that his alleged statement would create a serious risk of harm to

Trimble. See Farmer v. Brennan, 511 U.S. 825, 837 (1994) (to state a claim for

deliberate indifference, “the official must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must

also draw the inference”).

      The district court properly granted summary judgment to defendant Montiel

because Trimble failed to raise a genuine dispute of material fact as to whether

Montiel had any involvement in Trimble’s alleged underfeeding. See Taylor v.

List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“Liability under section 1983 arises


                                           2                                   11-16391
only upon a showing of personal participation . . . .”).

       The district court properly granted summary judgment to defendants Sauzek

and White because Trimble failed to raise a genuine dispute of material fact as to

whether Sauzek and White acted with deliberate indifference to Trimble’s health

and safety when responding to Trimble’s complaints about his mattresses. See

Farmer, 511 U.S. at 837 (“[A] prison official cannot be found liable [for deliberate

indifference] . . . unless the official knows of and disregards an excessive risk to

inmate health or safety[.]”).

       The district court did not abuse its discretion in denying Trimble’s motion

for leave to file an amended complaint. See Zivkovic v. S. Cal. Edison Co., 302

F.3d 1080, 1087 (9th Cir. 2002) (reviewing for an abuse of discretion and stating

that a district court may deny a motion for leave to amend if permitting the

amendment would unduly delay the litigation or prejudice the opposing party).

       The district court did not abuse its discretion in denying Trimble’s motions

regarding discovery. See Laub v. U.S. Dep’t of Interior, 342 F.3d 1080, 1093 (9th

Cir. 2003) (“A district court is vested with broad discretion to permit or deny

discovery. . . .”).

       We do not consider issues raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009) (per curiam).


                                           3                                      11-16391
AFFIRMED.




            4   11-16391